Citation Nr: 0424082	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to July 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  In October 2002, the Board granted a 
30 percent rating for post-traumatic stress disorder.  

In April 2003, the United States Court of Appeals for 
Veterans Claims (Court) vacated the part of the Board's 
decision that denied an evaluation in excess of 30 percent 
for post-traumatic stress disorder.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

A joint motion of the parties indicates that there was no 
indication that the notice information relied on by the Board 
in its October 2002 decision notified the veteran of what 
specific information was needed to substantiate his claim, 
and that there is no indication that the veteran was informed 
as to what portion of evidence, if any he was to submit, and 
which the VA would obtain in order to substantiate his claim.  
The motion states that since the Board failed to ensure that 
the requirements of the amended section 5103(a) had been met, 
remand was required.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should send the veteran a 
VCAA letter.  The letter shall indicate 
what specific information is required to 
substantiate the veteran's claim for a 
higher initial rating for post-traumatic 
stress disorder.  It shall also indicate 
what portion of evidence, if any, the 
veteran is to submit, and what portion 
VA will obtain in order to substantiate 
the claim.  The veteran should be 
requested to provide all evidence in his 
possession which pertains to the claim.

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


